Case 1:19-cv-03703-SKC Document 1 Filed 12/29/19 USDC Colorado Page 1 of 13




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

  MAURA SCHERRER, individually, and on                 Case No.
  behalf of all others similarly situated,
                                                     CLASS ACTION COMPLAINT
                 Plaintiff,
                                                     DEMAND FOR JURY TRIAL
  v.

  FPT OPERATING COMPANY, LLC
  D/B/A TALUS PAYMENTS, a Texas limited
  liability company,

                 Defendant.



                                CLASS ACTION COMPLAINT

       Plaintiff Maura Scherrer (“Scherrer” or “Plaintiff”) brings this Class Action Complaint

and Demand for Jury Trial against Defendant FPT Operating Company, LLC (“Talus Payments”

or “Defendant”) to stop Talus Payments from violating the Telephone Consumer Protection Act

by placing unwanted solicitation calls to consumers without their consent, and to otherwise

obtain injunctive and monetary relief for all persons injured by Talus Payments’ conduct.

Plaintiff alleges as follows upon personal knowledge as to itself and its own acts and

experiences, and, as to all other matters, upon information and belief, including investigation

conducted by its attorneys.

                                       INTRODUCTION

       1.      When Congress enacted the TCPA in 1991, it found that telemarketers called

more than 18 million Americans every day. 105 Stat. 2394 at § 2(3). 20. By 2003, due to more

powerful autodialing technology, telemarketers were calling 104 million Americans every day.
Case 1:19-cv-03703-SKC Document 1 Filed 12/29/19 USDC Colorado Page 2 of 13




In re Rules and Regulations Implementing the TCPA of 1991, 18 FCC Rcd. 14014, ¶¶ 2, 8

(2003).

          2.     The problems Congress identified when it enacted the TCPA have only grown

exponentially in recent years.

          3.     Industry data shows that the number of robocalls made each month increased

from 831 million in September 2015 to 4.7 billion in December 2018—a 466% increase in three

years.

          4.     According to online robocall tracking service “YouMail,” 5.2 billion robocalls

were placed in March 2019 alone, at a rate of 168.8 million per

day. www.robocallindex.com (last visited April 9, 2019). YouMail estimates that in 2019

robocall totals will exceed 60 billion. See id.

          5.     The FCC also has received an increasing number of complaints about unwanted

calls, with 150,000 complaints in 2016, 185,000 complaints in 2017, and 232,000 complaints in

2018. FCC, Consumer Complaint Data Center, www.fcc.gov/consumer-help-center-data.

                                       TALUS PAYMENTS

          6.     Talus Payments is a business payment processing provider. Among its services,

Talus Payments enables businesses to accept credit card payments through their cell phone.1

          7.     FPT Operating Company, LLC operates the d/b/a Talus Payments:




1
    https://taluspay.com/

                                                                                                  2
Case 1:19-cv-03703-SKC Document 1 Filed 12/29/19 USDC Colorado Page 3 of 13




                                                                                       2



          8.     Talus Payments markets its payment processing systems to businesses all over the

country.

          9.     Talus’ agents are instructed to engage in cold calling in order to generate sales.

          10.    When soliciting business, Talus Payments’ agents use an autodialer through

which they place autodialed solicitation calls.

          11.    However, Talus Payments is calling cell phone numbers using an autodialer

without having the necessary prior express written consent that is required for making

autodialed telemarketing calls.

          12.    In Plaintiff’s case, Talus Payments placed 2 autodialed phone calls to her cellular

phone, despite being told not to call again after the first call.




2
    https://taluspay.com/terms-of-service/

                                                                                                      3
Case 1:19-cv-03703-SKC Document 1 Filed 12/29/19 USDC Colorado Page 4 of 13




       13.     In response to these calls, Plaintiff files this class action lawsuit seeking

injunctive relief, requiring Defendant to cease from placing calls using an autodialer, as well as

an award of statutory damages to the members of the Class.

                                             PARTIES

       14.     Plaintiff is a resident of Arvada, Colorado.

       15.     Defendant Talus Payments is a Texas limited liability company headquartered in

Dallas, Texas. Defendant conducts business throughout this District, the State of Texas, and

throughout the United States.

                                 JURISDICTION AND VENUE

       16.     This Court has federal question subject matter jurisdiction over this action under

28 U.S.C. § 1331, as the action arises under the Telephone Consumer Protection Act, 47 U.S.C.

§227 (“TCPA”).

       17.     This Court has personal jurisdiction over Defendant and venue is proper in this

District under 28 U.S.C. § 1391(b) because Defendant solicits consumers in this District, does

significant business in this District, and because the wrongful conduct giving rise to this case

occurred in this District. Venue is also proper because Plaintiff is located in this District.

                                   COMMON ALLEGATIONS

    Talus Payments Places Autodialed Calls to Consumer Cell Phones Without Consent

       18.     Talus Payments is a business payment processing company.

       19.     Talus Payments is open about its use of an autodialer to generate leads.

       20.     In job postings for outbound call center representatives, Talus Payments states

that the representatives will be placing calls using an autodialer:




                                                                                                     4
Case 1:19-cv-03703-SKC Document 1 Filed 12/29/19 USDC Colorado Page 5 of 13




                                                                                                 3



       21.       As explained by the Federal Communications Commission (“FCC”) in its 2012

order, the TCPA requires “prior express written consent for all autodialed or prerecorded

[solicitation] calls to wireless numbers and residential lines.” In the Matter of Rules and

Regulations Implementing the Telephone Consumer Protection Act of 1991, CG No. 02-278,

FCC 12-21, 27 FCC Rcd. 1830 ¶ 2 (Feb. 15, 2012).

       22.       Yet in violation of this rule, Defendant fails to obtain any express written consent

prior to placing autodialed calls to cellular telephone numbers such as Plaintiff’s.

       23.       There are many complaints posted online about calls that consumers have

received from Defendant, including numerous complaints about Defendant’s use of an autodialer

and failure to comply with requests for the calls to stop:

             •   “I've received multiple robocalls from here after requesting my number be
                 removed from their call list. 888-522-5994 calls and hangs up - if you call back
                 they ask you to visit the website. I'm visiting - here is my review. QUIT

3
  https://www.linkedin.com/jobs/view/outbound-call-center-representative-with-talus-payments-
at-talus-payments-1485393823/

                                                                                                     5
Case 1:19-cv-03703-SKC Document 1 Filed 12/29/19 USDC Colorado Page 6 of 13




               ROBOCALLING ME!”4
           •   “Criminal organization making illegal soliciting calls. You have to get
               permission to call people to solicite.”5
           •   “Scammers. Call numbers on the DNC List. A complaint has been filed with the
               FCC.”6
           •   “Weekly spam calls. We are not a business. We have never been a business. They
               call us weekly trying to sell us credit card processing. We tell them this is not a
               business. A week later, they call back. Why would anyone, if they were a
               business, want to work with a company like this? STOP HARASSING US.”7
           •   “Calls businesses multiple times a week. This company calls the business at least
               twice a day. When I answer there is silence and then a prompt click indicating the
               call has ended. There is no way to request to be taken of the list. I do so at this
               point and in this way out of frustration. Please do not call again. With the reviews
               for this company and its practices and customer care, we are in no way interested
               in your services.”8
           •   “Telemarketer call- person on the phone evasive as to purpose of call. Would not
               place on do not call list Telemarketer call- person on the phone evasive as to
               purpose of call. Would not place on do not call list. When asked if this was a
               telemarketing call stated "she was not a telemarketer". While perhaps technically
               true, perhaps her title is something else, this was certainly a prospector for a sales
               call. Grudgingly indicated that the company she was calling for was Taluspay.
               Asked to be removed from her call list - she said no, she was not a
               telemarketer.”9
           •   “For years I have repeated asked this company not to call me. They call me
               weekly asking wanting to sell me credit card processing services. Stop calling
               me. We do not need your services. This is harassment!”10
           •   “This company calls on a weekly basis even though I've never done business with
               them and I am on the dnc registry This company calls on a weekly basis even
               though I've never done business with them and I am on the dnc registry”11
           •   “Talus Payments are calling constantly, bypassing the BLOCKED number on my
               services and going directly to voicemail to leaved their insidious message.
               Harassment of my business by calling constantly. They are using software to


4
   https://www.facebook.com/pg/TalusPay/reviews/?ref=page_internal
5
  Id.
6
  Id.
7
  https://www.bbb.org/us/tx/dallas/profile/credit-card-merchant-services/talus-pay-0875-
90803915
8
  Id.
9
  Id.
10
   Id.
11
   Id.

                                                                                                    6
Case 1:19-cv-03703-SKC Document 1 Filed 12/29/19 USDC Colorado Page 7 of 13




                     bypass my block numbers via my subscriber Comcast/Xfinity and going directly
                     to voicemail.”12
                 •   “this company calls our business DAILY and does not say a word. Every phone
                     call is documented through our caller I.D. DO NOT CALL MY BUSINESS
                     AGAIN.”13

                                      PLAINTIFF’S ALLEGATIONS

                              Plaintiff Received Unsolicited Autodialed Calls
                           to Her Cell Phone From Defendant Talus Payments

           24.       Plaintiff Scherrer uses her cell phone number for her own personal use and also

for her non-profit Talulah’s House.

           25.       She was not looking for a payment processer service for herself or Talulah’s

House at the time she received calls from the Defendant.

           26.       On November 14, 2019 at 8:28 AM, Plaintiff received an unsolicited autodialed

phone call to her cellular phone from Defendant using phone number 972-441-8126.

           27.       When Plaintiff answered the call, she noticed a significant pause of silence before

the live agent came on the line, indicating the use of an autodialer.

           28.       The agent explained that she was calling to sell Plaintiff a service so that Plaintiff

could accept payments through her cell phone.

           29.       When asked, the agent identified the company she works for as Talus Payments.

           30.       Plaintiff told the agent that her number is registered on the National Do Not Call

registry and that she is not interested in what the agent was selling. In response, the agent said

that she would send over a Talus employee named Melissa on the following day at 11:00 AM.

Plaintiff repeated that she is not interested, so the agent said that Melissa would come to

Plaintiff’s home at 1:00 PM instead. Plaintiff refused this meeting and ended the call, making it


12
     Id.
13
     Id.

                                                                                                          7
Case 1:19-cv-03703-SKC Document 1 Filed 12/29/19 USDC Colorado Page 8 of 13




clear she is not interested in doing business with Talus Payments.

        31.    The phone number 972-441-8126 is not an active phone number. When called, an

automated voice indicates the fact that it is not in service.

        32.    Again on November 14, 2019, but at 8:38 AM, Plaintiff received a second

autodialed solicitation call from Defendant, this time using phone number 888-522-5994.

        33.    When Plaintiff answered this call, she said “hello” twice, but there was silence on

the other end, indicating the use of an autodialer. Plaintiff put the call on its hands-free speaker

mode and placed it down on a table without hanging up to see if an agent would come on the

line.

        34.    After a few seconds, an agent did come on the line. When questioned, the agent

said they were calling from Talus Payments.

        35.    Frustrated by the second unwanted call, Plaintiff told the agent that she was not

interested in their services and ended the call.

        36.    As of November 20, 2019, when 888-522-5994 is called, the following pre-

recorded message is played:

        “Thank you for calling Talus Pay, a merchant payment processor. You’ve reached the
        general mailbox. To learn more about our company, please visit us online at
        www.taluspay.com. If you wish to be added to our Talus Pay do not call list, please leave
        a message with all phone numbers associated with your business beginning with the area
        code and we will remove them as soon as possible.”

        37.    Plaintiff does not have a relationship with Talus Payments or any of its affiliated

companies, nor has she ever requested that Talus Payments call her or otherwise consented to

any contact from Defendant.

        38.    Plaintiff believes the two phone calls that she received from Defendant were

autodialed, due to the audible pauses she heard from both of the calls.




                                                                                                       8
Case 1:19-cv-03703-SKC Document 1 Filed 12/29/19 USDC Colorado Page 9 of 13




       39.     Simply put, Talus Payments did not obtain Plaintiff’s prior express written

consent to call her cellular telephone using an autodialer.

       40.     The unauthorized calls placed by Talus Payments, as alleged herein, have harmed

Plaintiff in the form of annoyance, nuisance, and invasion of privacy, and disturbed Plaintiff’s

use and enjoyment of her phone, in addition to the wear and tear on the phones’ hardware

(including the phones’ battery) and the consumption of memory on the phone.

       41.     Seeking redress for these injuries, Scherrer, on behalf of herself and Class of

similarly situated individuals, brings suit under the Telephone Consumer Protection Act, 47

U.S.C. § 227, et seq., which prohibits unsolicited autodialed calls to cellular telephones.

                                    CLASS ALLEGATIONS

                Class Treatment Is Appropriate for Plaintiff’s TCPA Claims
                       Arising From Calls Placed by Talus Payments

       42.     Plaintiff brings this action pursuant to Federal Rule of Civil Procedure 23(b)(2)

and Rule 23(b)(3) on behalf of herself and all others similarly situated and seeks certification of

the following Class:

       Autodialed No Consent Class: All persons in the United States who from four
       years prior to the filing of this action through the date of class certification (1)
       Defendant (or an agent acting on behalf of Defendant) called, (2) on the person’s
       cellular telephone number, (3) using substantially the same calling equipment used
       to call Plaintiff, and (4) from whom Defendant claims they obtained prior express
       consent in the same manner as Defendant claims they obtained prior express from
       Plaintiff or from whom Defendant does not claim they obtained prior express
       consent.

       43.     The following individuals are excluded from the Class: (1) any Judge or

Magistrate presiding over this action and members of their families; (2) Defendant, its

subsidiaries, parents, successors, predecessors, and any entity in which Defendant or its parents

have a controlling interest and their current or former employees, officers and directors; (3)




                                                                                                      9
Case 1:19-cv-03703-SKC Document 1 Filed 12/29/19 USDC Colorado Page 10 of 13




Plaintiff’s attorneys; (4) persons who properly execute and file a timely request for exclusion

from the Class; (5) the legal representatives, successors or assigns of any such excluded persons;

and (6) persons whose claims against Defendant have been fully and finally adjudicated and/or

released. Plaintiff anticipates the need to amend the Class definitions following appropriate

discovery.

       44.     Numerosity: On information and belief, there are hundreds, if not thousands of

members of the Class such that joinder of all members is impracticable.

       45.     Commonality and Predominance: There are many questions of law and fact

common to the claims of Plaintiff and the Class, and those questions predominate over any

questions that may affect individual members of the Class. Common questions for the Class

include, but are not necessarily limited to the following:

               (a) whether Defendant used an automatic telephone dialing system to call
                   Plaintiff and the members of the Class;

               (b) whether Defendant made autodialed calls to Plaintiff and members of the
                   Class without first obtaining prior express written consent to make the calls;

               (c) whether Defendant placed autodialed calls to Plaintiff and members of the
                   Class despite being told not to call again;

               (d) whether Defendant’s conduct constitutes a violation of the TCPA; and

               (e) whether members of the Class are entitled to treble damages based on the
                   willfulness of Defendant’s conduct.

       46.     Adequate Representation: Plaintiff will fairly and adequately represent and

protect the interests of the Class, and has retained counsel competent and experienced in class

actions. Plaintiff has no interests antagonistic to those of the Class, and Defendant has no

defenses unique to Plaintiff. Plaintiff and her counsel are committed to vigorously prosecuting

this action on behalf of the members of the Class, and have the financial resources to do so.




                                                                                                    10
Case 1:19-cv-03703-SKC Document 1 Filed 12/29/19 USDC Colorado Page 11 of 13




Neither Plaintiff nor her counsel has any interest adverse to the Class.

         47.   Appropriateness: This class action is also appropriate for certification because

Defendant has acted or refused to act on grounds generally applicable to the Class and as a

whole, thereby requiring the Court’s imposition of uniform relief to ensure compatible standards

of conduct toward the members of the Class and making final class-wide injunctive relief

appropriate. Defendant’s business practices apply to and affect the members of the Class

uniformly, and Plaintiff’s challenge of those practices hinges on Defendant’s conduct with

respect to the Class as wholes, not on facts or law applicable only to Plaintiff. Additionally, the

damages suffered by individual members of the Class will likely be small relative to the burden

and expense of individual prosecution of the complex litigation necessitated by Defendant’s

actions. Thus, it would be virtually impossible for the members of the Class to obtain effective

relief from Defendant’s misconduct on an individual basis. A class action provides the benefits

of single adjudication, economies of scale, and comprehensive supervision by a single court.

                                FIRST CAUSE OF ACTION
                            Telephone Consumer Protection Act
                               (Violations of 47 U.S.C. § 227)
                (On Behalf of Plaintiff and the Autodialed No Consent Class)

         48.   Plaintiff repeats and realleges paragraphs 1 through 47 of this Complaint and

incorporates them by reference herein.

         49.   Defendant and/or its agents placed unwanted solicitation calls to cellular

telephone numbers belonging to Plaintiff and the other members of the Autodialed No Consent

Class.

         50.   These solicitation phone calls were placed en masse without the consent of the

Plaintiff and the other members of the Autodialed No Consent Class.

         51.   Defendant has, therefore, violated 47 U.S.C. § 227(b)(1)(A)(iii). As a result of



                                                                                                   11
Case 1:19-cv-03703-SKC Document 1 Filed 12/29/19 USDC Colorado Page 12 of 13




Defendant’s conduct, Plaintiff and the other members of the Autodialed No Consent Class are

each entitled to, under 47 U.S.C. § 227(b)(3)(B), a minimum of $500.00 in damages for each

violation of such act.

       52.     In the event that the Court determines that Defendant’s conduct was willful or

knowing, it may, under 47 U.S.C. § 227(b)(3)(C), treble the amount of statutory damages

recoverable by Plaintiff and the other members of the Autodialed No Consent Class.

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, individually and on behalf of the Class, prays for the

following relief:

   a) An order certifying the Class as defined above, appointing Plaintiff as the representative

       of the Class, and appointing her attorneys as Class Counsel;

   b) An award of actual and/or statutory damages to be paid into a common fund for the

       benefit of Plaintiff and the Class together with costs;

   c) An order declaring that Defendant’s actions, as set out above, violate the TCPA;

   d) An injunction requiring Defendant to cease all unsolicited calling activity, and to

       otherwise protect the interests of the Class; and

   e) Such further and other relief as the Court deems just and proper.

                                          JURY DEMAND

       Plaintiff requests a jury trial.

                                              Respectfully Submitted,

                                              MAURA SCHERRER, individually and on behalf
                                              of those similarly situated individuals


Dated: December 29, 2019                      By: /s/ Stefan Coleman




                                                                                                12
Case 1:19-cv-03703-SKC Document 1 Filed 12/29/19 USDC Colorado Page 13 of 13




                                   Stefan Coleman
                                   law@stefancoleman.com
                                   LAW OFFICES OF STEFAN COLEMAN, P.A.
                                   201 S. Biscayne Blvd, 28th Floor
                                   Miami, FL 33131
                                   Telephone: (877) 333-9427
                                   Facsimile: (888) 498-8946

                                   Avi R. Kaufman
                                   kaufman@kaufmanpa.com
                                   KAUFMAN P.A.
                                   400 NW 26th Street
                                   Miami, FL 33127
                                   Telephone: (305) 469-5881

                                   Attorneys for Plaintiff and the putative Classes




                                                                                      13
